Citation Nr: 1232927	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  12-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to additional educational assistance under Chapter 33.

2.  Entitlement to additional educational assistance under Chapter 30.

3.  Entitlement to additional educational assistance under Chapter 1606. 

4.  Entitlement to additional educational assistance under Chapter 1607. 

(The issues of entitlement to service connection for pes planus and myoclonic epilepsy will be decided in a separate decision of the Board).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May to July 1990 and from June to July 1991; and had a period of active duty from June to August 2001 with additional service in a reserve unit.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the VA Regional Office in Atlanta, Georgia.  The jurisdiction of the Veteran's claim was subsequently transferred to the St. Louis Missouri RO; the RO where education claims are primarily processed.   

The Veteran requested a personal hearing before the Board in her January 2012 VA Form 9.  The Veteran sent a letter to the RO dated May 2012 to indicate that she no longer wanted a hearing.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).

The issue of entitlement to additional educational assistance under Chapter 1606 is addressed in the REMAND portion of the decision below and is REMANDED to the RO in St. Louis, Missouri.



FINDINGS OF FACT

1.  The Veteran had a period of active duty from June 12, to August 16, 2001.  She was discharged due to a pre-existing service-connected medical condition.

3.  The Veteran received two months of Chapter 30 education assistance, most recently, from April 11, 2011 to June 17, 2011.



CONCLUSIONS OF LAW

1.  The requirements for additional educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7044 (2011).

2.  The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill). 38 U.S.C.A. §§ 3301 -3324 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.9520 (2011).

3.  The Veteran has no legal entitlement to Chapter 1607, REAP education benefits.  10 U.S.C.A. §§ 16161 -16165 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7540, 21.7550 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In the present case, the record does not show that the Veteran was provided with specific VCAA notice, including the evidence necessary to substantiate her claim and the division of responsibilities between VA and the Veteran in procuring the evidence relevant to her claim in accordance with 38 U.S.C.A. § 5103(a). However, as explained below, the Board finds that in this case the law, and not the evidence, is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000) (providing that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing that VCAA not applicable where law, not factual evidence, is dispositive.).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, and not the evidence that is dispositive in this case.

Furthermore, VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim for educational assistance is incomplete, or if VA requires additional evidence or information to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and of the time limit provisions of § 21.1032(a)."

The St. Louis RO issued a statement of the case which included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence used to reach that decision.  Based upon the foregoing, the Board finds that the Veteran was fully advised of the evidence needed to substantiate her claim and that all relevant evidence necessary for an equitable disposition of her appeal has been obtained.  Although such notice post-decisional notice could not satisfy the requirements of the VCAA; it should have put her on notice of what was needed to substantiate the claim, what evidence should provide and what evidence VA would undertake to obtain.  

She has had more than a year and a half since the statement of the case to submit evidence and argument and to request a hearing.  Hence, she would not have been prejudiced by any delayed notice.

The Board additionally notes that in the May 2012 Appellant's Post Remand Brief the representative reported finding no documentation concerning the Veteran's claim for entitlement to education benefits.  The Veteran's education folder was among the records received at the Board and referred to the representative.  The representative; thus had the opportunity to provide relevant argument concerning this issue.

There is no indication of outstanding records, and an examination is not required to decide these claims.  With regard to Chapter 30 benefits the Veteran has asserted that her seizure disorder prevented her from pursuing a course of education and warranted extension of her delimiting date.  As noted below; however, her delimiting date was extended and she used all months of eligibility to which she was entitled.  There is; therefore, no medical question that requires further development.

II.  Analysis


The Veteran submitted an application for educational benefits in November 2010.  She applied to the following educational benefits:  Chapter 33, Chapter 30 and Chapter 1607.  The Board will consider each of these benefit programs with relationship to the Veteran's service.

Chapter 30

The primary legal criteria governing eligibility for Chapter 30 educational assistance benefits (Montgomery GI Bill) are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In particular, under 38 U.S.C.A. § 3011(a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) (2011), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  

The provisions of 38 U.S.C.A. § 3011(a)(1)  establish eligibility for educational benefits under Chapter 30 for a veteran who first enters active duty after June 30, 1985, and who serves at least three years of continuous active duty.  If a veteran does not have at least three years continuous active duty after June 30, 1985, or at least two years if the individual's obligated period of active duty is less than three years, he might still be eligible if he was discharged (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C. 1173  (hardship discharge), or (iv) for convenience of the government - (a) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (b) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

The Veteran's period of active duty was from June 12, 2001 to August 16, 2001.  The Veteran was discharged due to a pre-existing subsequently service-connected medical condition concerning her ankles.  Although her earlier periods of ACDURA have at times been characterized as active service, orders from the service department show that these were not periods of active duty.

The Veteran's period of active duty was less than three years.  Because she was discharged for service connected disability she was eligible for benefits under Chapter 30.  Ordinarily, individuals are eligible for 36 months of Chapter 30 benefits; but individuals discharged for service connected disability prior to expiration of their term of service are only eligible for one month of benefits for each month of active duty.  38 C.F.R. § 20.7072(a),(b) (2011).

The Veteran received two months of education assistance from April 11, 2011 to June 17, 2011 under Chapter 30 benefits.  Although this was more than 10 years after her discharge from service, her delimiting date was extended due to a finding that her seizure disorder had precluded participation in training during a two year, four month and 23 day period from 2009 to 2011.

Because the Veteran was only eligible for two months of Chapter 30 benefits, and has used those months of benefits, she is not entitled to educational additional benefits under Chapter 30 as a matter of law.  

Chapter 33

Chapter 33 education benefits are provided for individuals who served on active duty after September 10, 2001.  See 38 U.S.C.A. § 3311, Pub. L. No. 110-252; 38 C.F.R. §§ 21.9500, 21.9505, 21.9520. 

There is no evidence, or contention, that the Veteran had active service after September 10, 2001.  Thus, her claim for educational benefits under Chapter 33 is without merit and must also be denied as a matter of law.

Chapter 1607 (REAP)

The Veteran also claims entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code. The REAP program provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163. 

The Board again notes that the record does not show and the Veteran does not assert that she was to active duty on or after September 11, 2001.  The evidence further shows that she was discharged from her reserve unit prior to that date and there is no evidence of full time National Guard service after that date.  Hence entitlement to this benefit must also be denied as a matter of law.


ORDER

Entitlement to additional educational assistance under Chapter 33 is denied.

Entitlement to additional educational assistance under Chapter 30 is denied.

Entitlement to additional educational assistance under Chapter 1607 is denied. 


REMAND

The Montgomery GI Bill Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  38 C.F.R. § 21.7540(a).  VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540 (2011).

To be eligible for GI Bill Selected Reserve education benefits, a reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30; and (5) must have the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance. 38 C.F.R. § 21.7540(a) (2011). 

A reservist for purposes of the above regulation is defined as a member of the Selected Reserve who is eligible for educational assistance 10 U.S.C. Chapter 1606. 38 C.F.R. § 21.7540(a) (2011) (emphasis added). 

If a reservist is serving in the Selected Reserve, but does not have a six year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted six year period. 

Except as otherwise provided, for a reservist, who became eligible for educational assistance before October 1, 1992, a reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) (2011).  This generally results in educational assistance benefits ending the day of separation, if the individual leaves the Selected Reserves. 

However, if a reservist leaves the Selective Reserves, the reservist may still have the full 10 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. §21.7550(d), (e) (2011).  In addition, a reservist's 10-year period of eligibility may be extended under such circumstances as being called to active duty or for completion of a term of a program.  38 C.F.R. § 21.7550(b), (c) (2011). 

An individual's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012. 

A period of eligibility may also be extended if the individual applies for an extension within a prescribed time period, and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a). 

In a June 2011 letter decision, the RO indicated that the Veteran did not qualify for MGIB-SR because the Department of Defense (DOD) reported that she left the Selected Reserve on August 18, 1995.  However, the Board notes that orders from the Army Reserve Personnel Center indicate that the Veteran left the Reserve in October 1997.  Additionally a print out of the Veteran's education entitlements and usage indicates that she used Chapter 1606 education benefits from November 1991 to August 1993.  There is no indication in the record of a DOD report indicating that the Veteran left the Selected Reserve in August 1995.  Thus, it is not possible to determine if the Veteran completed the required service for such benefits and, if so, whether an extension of her delimiting date would provide her additional educational benefits.  Thus, remand is necessary to request a determination from the Armed Forces concerning the Veteran's eligibility for Chapter 1606 education benefits.

Accordingly, this issue is REMANDED for the following action.

1.  Request a determination of the Veteran's eligibility for Chapter 1606 education benefits from the Armed Forces.

2.   When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


